RENDERED: DECEMBER 18, 2020; 10:00 A.M.
                      NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0288-MR
                                     AND
                             NO. 2020-CA-0291-MR



AMANDA RICHARDSON                                                 APPELLANT



               APPEALS FROM MCCREARY CIRCUIT COURT
v.               HONORABLE DANIEL BALLOU, JUDGE
                ACTION NOS. 19-CR-00060 AND 19-CR-00087



COMMONWEALTH OF KENTUCKY                                             APPELLEE



                               OPINION
                AFFIRMING IN PART, REVERSING IN PART,
                          AND REMANDING

                                 ** ** ** ** **

BEFORE: LAMBERT, MAZE, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: In this consolidated appeal, Amanda Richardson

(“Appellant”) appeals from two final judgments and sentences on pleas of guilty to
two charges of theft of identity.1 She argues that the trial court abused its

discretion by enforcing a “hammer clause” without following the statutory

guidelines and case law. She also contends that the court erred in levying court

costs to be paid past the one-year cap set out in KRS 534.020(2)(b). For the

reasons stated below, we affirm the trial court’s enforcement of the hammer clause.

We reverse the judgments on the issue of court costs, and remand the matter to

conform the payment plan to the one-year maximum set out in KRS 534.020(2)(b).

                       FACTS AND PROCEDURAL HISTORY

                In 2019, Appellant was indicted on one count of theft of identity in

case No. 19-CR-00060. A few months later, Appellant was indicted on another

count of theft of identity in case No. 19-CR-00087.

                On November 25, 2019, Appellant entered into a plea agreement with

the Commonwealth. Under the terms of the agreement, Appellant would enter a

plea of guilty in both cases in exchange for the Commonwealth’s recommendation

of an aggregate five-year sentence to be probated. The plea contained a “hammer

clause,”2 which was reflected in the trial court’s judgments. This clause provided

that Appellant would serve the five-year sentence in lieu of probation if she




1
    Kentucky Revised Statutes (“KRS”) 514.160.
2
    See Knox v. Commonwealth, 361 S.W.3d 891, 893-94 (Ky. 2012).

                                             -2-
violated the conditions of her bond. One of the conditions was that Appellant

refrain from using illegal drugs or alcohol.

             On January 27, 2020, Appellant appeared for sentencing. The trial

court asked Appellant if she had been tested for drug use while on bond. When she

answered that she had not been tested, the court took a recess so that a drug field

test could be administered. The test indicated that Appellant had used

methamphetamine while on bond. Appellant claimed that she had not used

methamphetamine, though she had been near her mother who was using it and

perhaps that accounted for Appellant’s positive blood test. The trial court was not

persuaded by Appellant’s claim and utilized the hammer clause to impose a

sentence of five years in prison. This appeal followed.

                                    ANALYSIS

             Appellant first argues that the McCreary Circuit Court abused its

discretion by enforcing the hammer clause without following the statutory

guidelines and binding case law. She directs our attention to Knox, supra, in which

the Kentucky Supreme Court determined that a trial court abused its discretion by

imposing a hammer clause without addressing KRS 533.010(1) (sentencing

alternatives), KRS 533.010(2) (alternative sentencing), KRS 532.050(1)

(presentence investigation), KRS 532.110(1) (concurrent or consecutive

sentences), and Kentucky Rules of Criminal Procedure (“RCr”) 11.02 (sentencing).


                                         -3-
              Appellant asserts that the same error in Knox occurred herein. She

contends that only after prompting from the Commonwealth, and merely to prevent

a technical error, did the trial court pay “lip service” to Knox by memorializing

Knox’s requirements in the final judgments. She asserts that the trial court’s

perfunctory application of the hammer clause at the hearing is what matters, not

what is memorialized in the final judgments. The focus of Appellant’s argument is

that while the final judgments contain language complying with Knox, the trial

court’s own words during the hearing belie what was written in the final

judgments. She maintains that the trial court abused its discretion, and deprived

her of a fair sentencing under the 5th, 6th, and 14th Amendments to the United

States Constitution, as well as §2 and §11 of the Kentucky Constitution. She seeks

an opinion reversing the judgments on appeal.

              This issue was not raised below and is not ripe for appellate review.

As such, we may review it only for palpable error.3 Martin v. Commonwealth, 207
S.W.3d 1, 3 (Ky. 2006). “A palpable error which affects the substantial rights of a

party may be considered . . . by an appellate court on appeal, even though


3
  Citing Hughes v. Commonwealth, 875 S.W.2d 99, 100 (Ky. 1994), Appellant argues that the
trial court’s failure to comply with the sentencing prerequisites of KRS 533.010(1) and (2) is
reviewable on appeal even without preservation. Even if Appellant were entitled to a full review
as to KRS 533.010(1) and (2), we would find no error. KRS 533.010(1) provides in relevant part
that any person convicted of a crime may be sentenced to probation. Appellant was sentenced to
probation until such time as she tested positive for methamphetamine. Similarly, KRS
533.010(2) states that “the court shall consider probation.” The record refutes any claim that
Appellant was not considered for probation.

                                              -4-
insufficiently raised or preserved for review, and appropriate relief may be granted

upon a determination that manifest injustice has resulted from the error.” RCr

10.26. “When an appellate court engages in a palpable error review, its focus is on

what happened and whether the defect is so manifest, fundamental and

unambiguous that it threatens the integrity of the judicial process.” Martin, 207
S.W.3d at 5.

               The question for our consideration, then, is whether the McCreary

Circuit Court’s application of the hammer clause and its citation to the statutory

elements addressed in Knox were defects so manifest, fundamental, and

unambiguous as to threaten the integrity of the judicial process. We find no such

defect. Manifest injustice has been found, for example, when the Commonwealth

and the trial judge agreed to “send a message” by sentencing a defendant far in

excess of the statutory maximum penalty. See Martin v. Commonwealth, 456
S.W.3d 1, 12 (Ky. 2015). Manifest injustice has also been found when identical

jury instructions for separate offenses potentially deprived the defendant of his

right to a unanimous verdict and to challenge the sufficiency of the evidence on

appeal. Miller v. Commonwealth, 283 S.W.3d 690 (Ky. 2009).

               The McCreary Circuit Court applied the hammer clause to which

Appellant had expressly agreed in order to receive a probated sentence. The trial

court repeatedly warned Appellant not to consume illegal drugs or alcohol while


                                         -5-
on bond. When the field test indicated that Appellant had used methamphetamine

after expressly agreeing not to do so as part of the plea, the trial court imposed the

underlying five-year sentence. Further, in each final judgment and sentence on

plea of guilty, the trial court expressly addressed the statutory elements set out in

Knox. As noted by the Commonwealth, the trial court “speaks only through

written orders entered upon the official record.” Kindred Nursing Centers Ltd.

Partnership v. Sloan, 329 S.W.3d 347, 349 (Ky. App. 2010) (citations omitted).

As such, its written judgments entered into the record supplant the verbal exchange

at the hearing. We find no manifest injustice which threatened the integrity of the

judicial process.

             Appellant also argues that the trial court erred in levying court costs to

be paid in installments spanning more than the one-year maximum set out in KRS

534.020(2)(b) (stating that “all court costs, fees, and fines shall be paid within one

(1) year of the date of sentencing”). The Commonwealth acknowledges error on

this issue, as Appellant’s court costs of $25 per month beginning 90 days after

release could not satisfy the obligation within one year of the date of sentencing.

We agree. See Applegate v. Commonwealth, 577 S.W.3d 83, 88 (Ky. App. 2018).

                                  CONCLUSION

             The McCreary Circuit Court’s application of the hammer clause, and

its acknowledgment of the statutory elements addressed in Knox, do not constitute


                                          -6-
manifest injustice which threatened the integrity of the judicial process. In

addition, the imposition of court costs must be accomplished in conformity with

KRS 534.020(2)(b). Accordingly, we reverse and remand the judgments of the

McCreary Circuit Court on the sole issue of court costs, and in all other respects

affirm the judgments on appeal.



             ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

Robert C. Yang                             Daniel Cameron
Assistant Public Advocate                  Attorney General of Kentucky
Frankfort, Kentucky
                                           Ken W. Riggs
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -7-